Case: 09-30520     Document: 00511048837          Page: 1    Date Filed: 03/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 11, 2010
                                     No. 09-30520
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MICHAEL JORDAN JOHNSON

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:03-CR-48-1


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Michael Jordan Johnson appeals the 24-month sentence imposed following
the revocation of his supervised release for committing a state crime. Johnson
argues that his sentence, which was above the recommended range, is
procedurally and substantively unreasonable. Johnson contends that the district
court failed to articulate reasons to support a sentence above the guidelines
range.      He further argues that his sentence is greater than necessary to
accomplish the sentencing objectives of 18 U.S.C. § 3553(a).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30520   Document: 00511048837 Page: 2        Date Filed: 03/11/2010
                                No. 09-30520

      Because Johnson did not object to the court’s failure to articulate reasons,
review is limited to plain error. See Puckett v. United States, 129 S. Ct. 1423,
1429 (2009). To show plain error, Johnson must show a forfeited error that is
clear or obvious and that affects his substantial rights. See id. at 1429. If
Johnson makes such a showing, this court has the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id.
      The district court provided adequate reasons for the imposition of
Johnson’s sentence. The court specifically cited the sentencing factors of 18
U.S.C. § 3553(a) and stated that it had considered the advisory range of 4-10
months.    However, the court did not believe that a sentence within the
recommended range was sufficient considering the circumstances of the case.
The court reflected on Johnson’s criminal history, the characteristics of Johnson,
and the need to promote deterrence. The court also noted that the conduct
involved in the state offense was similar to the conduct underlying his federal
conviction. The court’s statement is sufficient and does not constitute plain
error. See Puckett, 129 S. Ct. at 1429; United States v. Teran, 98 F.3d 831, 836
(5th Cir. 1996).
      Johnson’s sentence, while in excess of the 4-10 month range indicated by
the policy statements of Chapter 7 of the Sentencing Guidelines, was within the
36-month statutory maximum term of imprisonment the district court could
have imposed. See 18 U.S.C. §§ 1344, 3559(a)(3), 3583(e)(3). Johnson’s sentence
is neither unreasonable nor plainly unreasonable. See United States v. Hinson,
429 F.3d 114, 120 (5th Cir. 2005).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2